Title: To Thomas Jefferson from Albert Gallatin, 15 December 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Treasury Department Decer. 15th 1807
                        
                        I have the honor to enclose a letter from the Collector of New Orleans written in answer to mine of the 15h.
                            of September last, by which he was directed to make a report respecting the conduct of Capn. Newcombs of the revenue
                            cutter stationed at that place.
                        It appears thereby that Capn. Newcombs is guilty of habitual intoxication & so quarrelsome that he cannot
                            keep any mates of respectability. But the most decisive reason for his
                            immediate removal is that having received the full amount of pay due to his crew & lodged their receipts with the
                            collector, it nevertheless appears that having induced his men, probably as a necessary matter of form, to sign those
                            receipts before he had paid them, he has kept a part of their pay amounting to about 830 dollars.
                        The propriety of a new appointment is therefore respectfully submitted. 
                  I have the honor to be with great
                            respect Sir Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    